DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 2 and 13 of U.S. Patent No. 11,173,449. 
Claim 2 of US Pat. No. 11,173,449 contains substantially the same limitations as recited in Claim 4 of instant invention, thereby anticipating the subject matter of the claimed invention. 
Claim 13 of US Pat. No. 11,173,449 contains substantially all the limitations as recited in Claim 6 of instant invention, thereby anticipating the subject matter of the claimed invention. 
Claim 13 of US Pat. No. 11,173,449 contains substantially similar structural limitations as recited in Claim 6 of instant invention, thereby reading on the claimed invention. 
Claims 4-5, 10, 12 and 14 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 3 and 6 of US Pat. No. 10,974,192.
Claim 1 of US Pat. No. 10,974,192 of instant specification contains substantially all the structural limitations as recited in Claim 4 of instant invention, thereby anticipating the subject matter of the claimed invention. 
Claim 3 of US Pat. No. 10,974,192 of instant specification contains substantially similar structural limitations as recited in Claim 5 of instant invention, thereby reading on the claimed invention. 
Claim 4 of US Pat. No. 10,974,192 of instant specification contains substantially similar structural limitations as recited in Claim 10 of instant invention, thereby reading on the claimed invention. 
Claim 6 of US Pat. No. 10,974,192 of instant specification contains substantially similar structural limitations as recited in Claim 12 of instant invention, thereby reading on the claimed invention. 
Claim 6 of US Pat. No. 10,974,192 of instant specification contains substantially similar structural limitations as recited in Claim 14 of instant invention, thereby reading on the claimed invention. 
Claim 25 is rejected on the ground of nonstatutory double patenting as being anticipated by claim 14 US Pat. No. 9,950,295.
Claim 14 of US Pat. No. 9,950,295 of instant specification contains substantially all the structural limitations as recited in Claim 25 of instant invention, thereby anticipating the subject matter of the claimed invention.
Claim 25 is rejected on the ground of nonstatutory double patenting as being anticipated by claim 9 US Pat. No. 11,058,992.
Claim 9 of US Pat. No. 11,058,992 of instant specification contains substantially all the structural limitations as recited in Claim 25 of instant invention, thereby anticipating the subject matter of the claimed invention.
Claim 25 is rejected on the ground of nonstatutory double patenting as being anticipated by claim 11 US Pat. No. 11,260,362.
Claim 11 of US Pat. No. 11,260,362 of instant specification contains substantially all the structural limitations as recited in Claim 25 of instant invention, thereby anticipating the subject matter of the claimed invention.

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  missing preposition. 
Claim 4, line 8 recites: “…a nozzle connected with the second inlet and positioned a distance inside the reaction…”  Preposition “at” is missing after the word “positioned”.
Claim 13 recites: “…wherein the nozzle is positioned a distance from inside walls of the reaction chamber…” Preposition “at” is missing after the word “positioned”.
Claim 24 are objected to because of the following informalities:  missing comma “,”.
Claim 24 recites: “The device as recited in claim 12 further comprising a drain…”  There is a comma “,” missing after number “12” and before the word “further”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation: “A device for converting NOx and/or SOx present in a waste gas stream , the device comprising: a first inlet at one end of the reaction vessel for introducing a waste gas stream comprising NOx and/or SOx into the reaction chamber…”  There is no mention of a reaction vessel or a reaction chamber previously in claim 25.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites: “A ClO2 generator that is configured to produce ClO2 and that comprises an outlet that is connected with the second inlet of the inlet of the reaction vessel of the device recited in claim 25 to thereby provide the ClO2 that is dispersed into the reaction chamber.” This limitation is considered indefinite because it is unclear as to what the applicant is referring to. 
Claims 26-29 are rejected because they depend on rejected claim 25. 



Examiner’s Comments
	In regards to Claims 4-16 and 24, no art rejection has been made for these claims, they have only been rejected under Double Patenting Rejection as explained in the above office action.
	In regards to Claims 25-30, no art rejection has been made for these claims, they have only been rejected under Double Patenting Rejection and under 35 USC 112(b) as explained in the above office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759